DISMISS and Opinion Filed March 19, 2020




                                    S    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-19-01471-CV

                        GREGORY CONLEY, Appellant
                                   V.
                         CITY OF DALLAS, Appellee

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-17139

                        MEMORANDUM OPINION
                   Before Justices Bridges, Molberg, and Carlyle
                            Opinion by Justice Carlyle
      The underlying suit in this appeal was filed by the City of Dallas against New

Start Foundation of Dallas, Inc. for alleged city and fire code violations on certain

real property owned by New Start. The trial court appointed a receiver over the

property and subsequently authorized the receiver to proceed with a contract for the

sale of the property. By this appeal, George Conley challenges the order authorizing

the receiver to proceed with the sale.

      Because Mr. Conley was not a party to the trial court proceedings and did not

appear aggrieved by the order, we questioned his standing to appeal and requested
jurisdictional briefing.1 See In re Lumbermens Mut. Cas. Co., 184 S.W.3d 718, 723

(Tex. 2006) (“Generally, only parties of record may appeal a trial court’s

judgment.”); McAllen Med. Ctr., Inc. v. Cortez, 66 S.W.3d 227, 234 (Tex. 2001)

(“[S]tanding requires that the controversy adversely affect the party seeking

review.”); Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex.

1993) (“Standing is implicit in the concept of subject matter jurisdiction.”).

        In his letter brief, Mr. Conley asserts “his interest is adversely affected” by

the order, asks this court to “readdress” the trial proceedings, and, citing the

“Original Proceedings” section of the appellate rules, claims to be a “real party in

interest.” Later, Mr. Conley requests relief as “appellant” and “appellant – relator.”

Mr. Conley does not state how he has any interest that is affected and nothing in the

record supports an assertion that he does.

        He suggests he possesses third-party standing, which the law defines as

standing “to recover under a contract that is clearly intended for their direct benefit.”

See Stine v. Stewart, 80 S.W.3d 586, 589 (Tex. 2002) (per curiam). In support, Mr.

Conley articulates a definition of a different concept, incorrectly stating that third-

party standing is “Standing held by someone claiming to protect the rights of other

[to include one’s self by virtue of equity for interest base on principle investment].”



        1
           We also questioned whether the order was appealable. See Jack B. Anglin Co. v. Tipps, 842
S.W.2d 266, 272 & n.13 (Tex. 1992) (appeal may be taken from final judgment disposing of all issues and
parties or interlocutory orders authorized by rule or statute). The parties do not address whether the order
is appealable in their letter briefs. Because we conclude we lack jurisdiction based on Conley’s lack of
standing, we decline to address the issue. See TEX. R. APP. P. 47.1.
                                                   –2–
He follows this incorrect statement with “Specific Detail,” which includes basic

details about the bankruptcy of New Start’s registered agent, a person who also

appears to have intervened pro se in the trial court. Mr. Conley has failed to articulate

a basis for third-party standing. See Stine, 80 S.W.3d at 589.

      Our jurisdiction, appellate or original, must be invoked by a party with

standing. See Tex. Air Control Bd., 852 S.W.2d at 443; In re Baker, 404 S.W.3d 575,

577 (Tex. App.—Houston [1st Dist.] 2005, orig. proceeding). Because Mr. Conley

lacks standing, we lack jurisdiction and dismiss the appeal. See TEX. R. APP. P.

42.3(a).


                                             /Cory L. Carlyle/
                                             CORY L. CARLYLE
                                             JUSTICE

191471F.P05




                                          –3–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

GREGORY CONLEY, Appellant                   On Appeal from the 192nd Judicial
                                            District Court, Dallas County, Texas
No. 05-19-01471-CV         V.               Trial Court Cause No. DC-17-17139.
                                            Opinion delivered by Justice Carlyle,
CITY OF DALLAS, Appellee                    Justices Bridges and Molberg
                                            participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee City of Dallas recover its costs, if any, of this
appeal from appellant Gregory Conley.


Judgment entered this day of March 19, 2020.




                                      –4–